Citation Nr: 0208762	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  99-18 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1969.

The appeal concerning service connection for posttraumatic 
stress disorder (PTSD) arises from a February 1995 rating 
decision and the appeal concerning service connection for a 
back disability arises from an October 1995 rating decision.  
Both decisions were issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In July 2001, the Board remanded the case for further 
development, including scheduling a hearing.  The veteran 
testified before the undersigned member of the Board in 
September 2001.  

The issue of service connection for a back disability will be 
addressed in the remand portion of the decision.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2. The competent, credible and probative evidence of record 
does not corroborate the incurrence of any in-service 
stressor to support the diagnosis of PTSD related to military 
service.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and is now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  The liberalizing provisions of the VCAA are 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of VA's duty to provide adequate notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The provisions implementing the VCAA are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date. 66 Fed. Reg. 45,620, 45,629.

The Court has held that when the Board addresses a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board emphasizes that the RO has obtained all available 
supporting data with which to verify that the veteran's 
claimed stressors occurred.  The RO issued a supplemental 
statement of the case in February 2000 notifying the veteran 
of the lack of any corroborating evidence of his claimed 
stressors.  In September 2001 the veteran submitted testimony 
on the matter.  The Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation and implementing regulations insofar as VA 
has already met all notice and duty to assist obligations to 
the veteran under the new law, to include as delineated under 
the newly promulgated implementing regulations.  The veteran 
has been notified of the laws and regulations governing 
entitlement to service connection for PTSD, to include the 
laws and regulations governing the reopening of claims, and 
has, by rating actions, the statement of the case, and a 
supplemental statement of the case, been advised of the 
evidence considered in connection with his appeal, and the 
evidence potentially probative of the claim throughout the 
course of his claim.  

The RO has attempted to obtain, and has in fact associated 
with the claims file all known service and VA records that 
are potentially probative of the veteran's claim.  
38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c), (d)).

Because the Marine Corps Historical Center has supplied 
relevant unit reports covering the entire period for which 
the veteran served in Vietnam, the Board believes that VA has 
complied with the law that provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1)-(3) 
(West Supp. 2001).  The basis for the denial herein is not 
the lack of a competent diagnosis of PTSD, or the lack of a 
nexus opinion, but rather, the lack of credible supporting 
evidence of any of the stressful experiences to which PTSD 
has been linked as required by regulation.  See 38 C.F.R. 
§ 3.304(f).  The veteran was informed by the RO in July 1999 
that he would have to provide the details of his stressors, 
and the VA would then seek supporting evidence from military 
records.  The RO has attempted to obtain such evidence; 
however, none of the service personnel records or other 
service information of record tends to support the veteran's 
claims of combat participation and statements concerning 
stressful incidents that occurred in Vietnam.  Nor, as 
further discussed herein, has the veteran offered any lay 
corroboration such as statements from comrades pertinent to 
the claimed stressful events, or even a statement from his 
brother, who he claimed (at one point) served in the same 
unit at the same time.  As such, VA has made all reasonable 
attempts at stressor verification in this case.  

There is no reasonable possibility that additional attempts 
to obtain service department records would yield credible 
supporting evidence of an in-service stressor as required by 
governing regulation so as to substantiate the diagnosis of 
PTSD.  As such, remand to assess the availability of 
additional records is not warranted.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).
I.  Factual Background

The veteran's service medical records (SMRs) do not reflect 
any relevant complaint or treatment.  His DD-214 reflects 
that he served as a 3051 general warehouseman and that he 
received the Vietnam Service Medal.  There is no record of 
the veteran having received any medal or award that would 
suggest that he served under combat conditions. 

In December 1994, the veteran applied for service connection 
for PTSD or other nervous condition.  He reported that he was 
at Hill # 5 and other locations near "Red Beach" north of 
DaNang from April 1968 to November 1968.  He reported that he 
was attached to the 0311 Supply Firefighters Unit and was 
responsible for supplying his unit and also filling body bags 
with corpses and body parts.  He reported continuing dreams 
and nightmares of blood dripping from body bags.  He reported 
that many buddies were killed by friendly fire and that he 
was forced to clean up the pieces of his partner who had 
blown himself up.  He reported seeing a girl that had been 
severely wounded and lay dying.  He reported that most of the 
soldiers on Hill # 5 were killed by friendly fire.  He said 
that he felt like a sitting duck and that he was under 
constant rocket attack while there.  

The veteran underwent a VA PTSD examination in January 1995.  
During that examination, the veteran reported that he was in 
a combat area around DaNang and was exposed incoming rockets 
and mortars at Hill # 55.  He reported seeing corpses and 
witnessing the death of a Vietnamese man and a small child 
from a mortar round.  He denied any overwhelming stress while 
in Vietnam but he was stressed by the mortar rounds.  The 
examiner gave diagnoses of anxiety disorder and personality 
disorder.  The examiner felt that the criteria for a 
diagnosis of PTSD had not been met.  

In a February 1995 rating decision, the RO denied service 
connection for PTSD on the basis that a diagnosis of PTSD had 
not been given.  A subsequent February 1995 rating decision 
denied service connection for anxiety disorder on the basis 
of no such condition shown in the veteran's SMRs.  

The RO received the veteran's official personnel files from 
the National Personnel Records Center (NPRC) in March 1995.  
These reports show dates of service in Vietnam from May 8, 
1968, to June 18, 1968, and that on May 8, 1968, he was re-
assigned to the 1st Force Service Regiment (FSR) of the Force 
Logistics Command (FLC).  He participated in part of 
"Operation DaNang" from May 8 to June 18, 1968.  

In October 1995, the veteran applied for service connection 
for drug abuse and for back and head problems.  That claim 
was denied in November 1995.  In Aug 1996, the RO determined 
that new and material evidence had not been submitted to 
reopen the PTSD claim and that the back claim continued to be 
not well grounded.  

A November 1996 VA hospital report notes a psychiatric 
hospitalization from October to November 1996.  The examiner 
noted combat duty in the infantry in Vietnam.  The Axis I 
diagnoses were alcohol dependence, cocaine and nicotine 
dependence, polysubstance dependence with LSD, barbiturates 
and heroin, and PTSD, in that order.  The veteran was 
subsequently admitted to VA domiciliary care from November 
1996 to April 1997, then discharged from the domiciliary unit 
and re-admitted for VA inpatient PTSD treatment.  

The veteran was discharged from VA Medical Center Lyons on 
May 16, 1997.  The discharge report notes that the veteran 
had been admitted on April 1, 1997.  During that time, he 
reported that while in Vietnam he had performed guard duty, 
and performed as a point man, at a listening post, and as a 
forward observer.  He said that he went on ambushes, convoys, 
and on search-and-destroy missions, and also received small 
arms and larger incoming fire.  Two close friends were 
killed.  He could not forget a 13-year old Vietnamese girl 
who died of serious injuries.  He reported that he was 
transferred out of Vietnam after 11/2 month's duty because two 
of his brothers were serving there also.  One brother served 
in the same unit with him.  He started using marijuana and 
opium while in Vietnam.  The discharge Axis I diagnoses were 
PTSD and history of mixed substance abuse, in that order.  

A March 1997 VA treatment report notes chronic low back pain, 
most likely myofascial in etiology.  

The veteran applied to reopen the PTSD claim in April 1997.  
He reported that his best friend had been killed by an 
incoming mortar round and that incoming mortars hit the hill 
all day long.

In August 1998, the RO determined that new and material 
evidence to reopen the claim had not been submitted.  

In December 1998, the veteran reported that he did not recall 
the names of friends killed in Vietnam but the name of the 
woman killed was MiLai.  He reported that he was a supply 
person on Hill 55.  His friend was with Unit 37 of the 
Marines.  

In January 1999, the veteran was discharged from another VA 
30-day treatment program for PTSD.  

In March 1999, a VA psychiatrist opined that the veteran's 
PTSD was severe.  In April 1999, another VA psychologist felt 
that the veteran had PTSD due to war experiences.  

In July 1999, the veteran reported that his friend was J. M. 
from Jersey City.  

The veteran underwent a VA PTSD compensation and pension 
examination in August 1999.  The report notes similar 
stressors, i.e., duty on Hill 55 with incoming rockets and 
mortars and dealing with body bags.  He reported that he was 
involved with firefights every day.  The primary Axis I 
diagnosis was PTSD.  

The RO issued an SOC discussing service connection for PTSD 
in August 1999.

In October 1999, the veteran reported that his friend's name 
was J. M. and this friend had not been killed.  He reported 
that his eldest brother served in Vietnam as well as an older 
brother who served in the 3/7, India Company, U.S.M.C.

In November 1999, the RO contacted the U.S. Armed Services 
Center for Research of Unit Records for more information.  
That organization forwarded the request to the Headquarters, 
United States Marine Corps.  

In January 2000, Headquarters, United States Marine Corps 
forwarded copies of unit records.  Although many of the 
reports concerned the 3rd FSR located on Okinawa (which are 
not relevant to the issue), those reports of the 1st FSR 
reflect that during May 1968, the unit performed activities 
such as general warehousing and exchanging M-16 barrels.  
There is no mention of any combat activity or enemy activity 
whatsoever.  The reports do not mention the unit's location.  
The June 1968 reports are similar.  

In February 2000, the RO issued an SSOC discussing recent 
evidence.  

In September 2000, the veteran requested hearings before an 
RO hearing officer and before a member of the Board.  

In July 2001, the Board remanded the case to the RO to 
schedule a tele-video conference hearing.  The Board also 
requested that an SOC be issued concerning the claim for 
service connection for a back disability.  

In August 2001, the veteran expressed a desire for a hearing 
before a member of the Board sitting at the RO.  

In September 2001, the veteran testified before the 
undersigned member of the Board that he saw many bodies and 
body bags and a severely injured woman in Vietnam.  He 
testified that due to surgery on his head, he could not 
remember many details but remembered that his brother was at 
Khe Sanh and that he himself was at Red Beach, Hill #55, near 
DaNang.  He testified that his job was handing out supplies, 
such as ammunition, that he walked about distributing 
supplies inside the perimeter.  He recalled that he was not 
allowed to go outside the perimeter.  He recalled mortar fire 
every night.  He said that a friend was hit and killed by an 
incoming round.  He could not remember the friend's name.  He 
remembered that one friend's name was J. M., who was not in 
his unit and later died of an overdose.  He recalled seeing 
and hearing firefights at a location near a bridge, which was 
down the hill and outside the perimeter.  He testified that 
his friends were called by their nicknames and that he could 
not remember their real names.  

At the hearing, the veteran submitted additional evidence 
consisting of additional VA inpatient and outpatient 
treatment reports dated in 1999 and showing diagnoses of PTSD 
at various times.  A certificate from VA reflects that he 
completed a PTSD treatment program in April 1999.  

II.  Legal Analysis

VA service connection requires that the evidence establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, "direct" service connection may nevertheless be 
established by evidence demonstrating the disability was 
incurred or aggravated during the veteran's service.  
38 U.S.C.A. § 1113(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(d).

Service connection for PTSD has special requirements.  It 
requires a medical diagnosis of PTSD, made in accordance with 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  It also requires a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  Finally, it also requires credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Except as otherwise provided by law, the veteran has the 
responsibility to present and support a claim for benefits.  
The Secretary (of VA) shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107. 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The basis for the RO's denial in this case is the absence of 
any credible supporting evidence to support the claim of 
service-related PTSD under 38 C.F.R. § 3.304(f).  Although 
the veteran has provided stressor information, to include his 
unit designation and general location, and his short period 
of duty in Vietnam fixes the approximate date of such 
occurrences, the Marine Corps' search for verification of his 
reported stressors has been completely negative.  Therefore, 
the claim of entitlement to service connection for PTSD in 
this appeal must be decided based upon the question of 
whether the in-service stressor(s) reported by the veteran 
and relied upon by the medical professionals diagnosing PTSD 
occurred, as substantiated by credible supporting evidence.  
That question involves both consideration of the evidence as 
presented and the credibility of the evidence contained in 
the instant record.  The Court has held that, "[i]t is the 
duty of the BVA as the fact finder to determine credibility 
of the testimony and other lay evidence."  Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304, as 
determined through recognized military citations or other 
service department evidence.  In other words, a veteran's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.  If the 
determination of combat status is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, at 98.

The question of the existence and character of an event 
claimed as a recognizable stressor is a matter solely within 
the province of adjudicatory personnel.  That is the issue 
addressed herein.  The Board finds that there is no credible 
supporting evidence that a claimed stressor occurred. 

Many of the stressors claimed by the veteran, such as seeing 
and filling body bags, are incidents that not researchable by 
record-keeping agencies in the United States military.  For 
example, he has reported hearing weapon fire in the distance 
and hiding from incoming mortars.  He reported going on 
patrols and ambushes.  Later, during his hearing, he 
testified that he was not allowed to go outside of the 
perimeter while in Vietnam.  Some of the veteran's statements 
suggest that he was in combat.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997) for a brief discussion of what incidents 
might be considered to be combat.  VA's guidance on what 
constitutes combat for purposes of establishing a diagnosis 
of PTSD is contained in VAOPGCPREC 12-99.  

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 
U.S.C. § 1154(b) requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Nothing in 
the language or history of that statute or any Department of 
Veterans Affairs (VA) regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  The opinion concludes that any 
evidence which is probative of that fact may be used by a 
veteran to support an assertion that the veteran engaged in 
combat with the enemy, and VA must consider any such evidence 
in connection with all other pertinent evidence of record.  
The opinion notes that whether a particular statement in 
service department records indicating that the veteran 
participated in a particular "operation" or "campaign" is 
sufficient to establish that the veteran engaged in combat 
with the enemy depends upon the language and context of the 
records in each case.  As a general matter, evidence of 
participation in an "operation" or ""campaign" often 
would not, in itself, establish that a veteran engaged in 
combat, because those terms ordinarily may encompass both 
combat and non-combat activities.  However, there may be 
circumstances in which the context of a particular service-
department record indicates that reference to a particular 
operation or campaign reflects engagement in combat.  
Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See also 38 C.F.R. § 3.102 (2001).

In this case, the only official notation even suggesting 
combat is contained in the veteran's official military 
personnel file.  It notes that he participated in "Operation 
DaNang".  However, as noted in VAOPGCPREC 12-99, this can 
mean both combat and noncombat activity.  Thus, it does not 
establish that the veteran served in combat.  

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  The veteran does not argue that his MOS is one 
that directly involves combat and, as noted, a review of 
relevant service records does not support any receipt of 
combat awards.  In Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996), the Court established, as a matter of law, that "if 
the claimed stressor is not combat-related, [the] appellant's 
lay testimony regarding the in-service stressors is 
insufficient to establish the occurrence of the stressor."  
Again, although the veteran has claimed that he was in 
combat, that claim must be independently verified through 
other supportive evidence.  In this case, there is no 
supporting evidence of combat.  Indeed, the records of the 
unit in which he served during his entire 6-week tour in 
Vietnam suggest no combat activity whatsoever.

In summary, the veteran's military records show an MOS that 
is unrelated to combat and one that would not include duties 
or exposure to events such as those claimed in connection 
with this case.  The veteran is without combat awards or 
citations.  Nor is there support in either military records 
or statements by third parties as to the occurrence of the 
alleged events.  Without credible supporting evidence that 
the claimed in-service noncombat-related stressors actually 
occurred, the diagnoses of PTSD opined to be causally related 
to the claimed stressful in-service events is not 
supportable.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran 
where that history is unsupported or based on inaccurate 
factual premises.  See Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Moreover, the Board is not 
required to accept a physician's diagnosis "[j]ust because a 
physician or other health care professional accepted the 
appellant's description of his [wartime] experiences as 
credible and diagnosed the appellant as suffering from PTSD."  
West v. Brown, 7 Vet. App. 70, 77 (1994) quoting Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

In conclusion, the Board has determined that the veteran did 
not serve in combat and there is no credible supporting 
evidence that any of the claimed in-service stressors 
actually occurred.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is denied.



REMAND

The Board's July 2001 remand order notes that the veteran had 
submitted a notice of disagreement concerning his back claim 
and that the RO had not yet issued an SOC on that issue.  The 
Court has held that an unprocessed notice of disagreement 
should be remanded, rather than referred, to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
this issue is remanded for the following action:

The RO should issue a statement of the 
case with respect to the denial of 
service connection for a back disability.  
The veteran is advised that he will need 
to submit, after receipt of the statement 
of the case, a timely substantive appeal 
if he desires appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

